Citation Nr: 1139089	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-00 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1977 to May 1986.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a February 2006 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a variously diagnosed psychiatric disorder, to include PTSD.  The Board upheld the RO's decision in a December 2009 decision.  The Veteran appealed that decision to the Court.  In March 2011, the Court issued an order that vacated the December 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in a March 2011 Joint Motion for Remand (Joint Motion) by the parties.  

In September 2011, the Veteran's attorney submitted additional evidence and, in an accompanying letter, expressly stated that initial Agency of Original Jurisdiction (AOJ) consideration was not waived.

The issue of service connection for alcoholism as secondary to a variously diagnosed psychiatric disorder, to include PTSD, has been raised by the record (see March 2010 letter from the Veteran), but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over such claim, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Waco, Texas RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges he suffers from a variously diagnosed psychiatric disorder, to include PTSD, as a result of an emergency helicopter landing in 1979.  Specifically, during this incident, the Veteran feared for his life, soiled his pants, and became the object of ridicule for having done so from his fellow servicemen.  He alleges he acquired a fear of flying from this incident.  

In a PTSD questionnaire received in June 2005, the Veteran reported that the emergency helicopter landing occurred in early 1979 while he was stationed in Ansbach, Germany with the 2/57 ADA Direct Support Platoon and was working at a warehouse in Katterbach Army Airfield.  In a statement received in September 2006, he provided additional details.  He stated that the incident occurred sometime between March to June 1979; that the air support battalion was the 701st; that he had been flying to pick up parts at C Battery 2/57 ADA to bring them back to A Battery 2/57 ADA; and that the emergency landing took place in a farmer's field.  He identifies the pilot as a CW3, and the co-pilot as a WO1.  After the emergency landing, they returned to their home base, which was the Katterbach Army Airfield in Katterbach, W. Germany; they never made it to C Battery 2/57 ADA.

The Veteran's service personnel records document that he served in Germany from July 1977 to May 1979 as a repair parts specialist for the HHB 2/57th ADA; they are silent as to the alleged incident.  Based on a review of the record, it does not appear that additional development has been undertaken to corroborate the Veteran's stressor.  In a December 2006 VA memorandum to the file, it was determined that "the information required to verify the stressful events described by the veteran [was] insufficient to send to [the U.S. Army and Joint Services Records Research Center (JSRRC)] and/or insufficient to research the case for a Marine Corps record."  [Notably, the Veteran served in the U.S. Army and not the U.S. Marine Corps.]  The March 2011 Joint Motion observes that the Veteran was never "provide[d] any specific discussion of what information [he] failed to provide that prevented the RO from submitting the claimed stressor for verification to the [JSRRC]."  This rendered him unable to understand the basis for the denial of his claim.  As the March 2011 Joint Motion has been endorsed by the Court's March 2011 Order, development to corroborate the alleged stressor is necessary.

Finally, in September 2011, the Veteran's attorney submitted additional evidence in support of the Veteran's claim (a buddy statement), and requested that the Veteran's case be remanded to the AOJ for their review of the newly submitted evidence.  See Disabled Americans Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following:

1. 	The RO should, in accordance with the instructions noted in the Court's March 2011 Joint Motion, undertake additional development to verify the Veteran's alleged stressors.  The RO should specifically attempt to verify his claimed stressors with the JSRRC and/or research the unit history of the Veteran's units (to include obtaining copies of any unit histories and daily reports, if necessary) while he was stationed in Katterbach, W. Germany.  

If any additional information from the Veteran is needed to process such request, he should be informed of why his previously submitted stressor information is insufficient and advised specifically what additional information is needed.  

If any of the records requested are unavailable, the scope of the search for the records and the reason for their unavailability must be explained for the record.  The RO should then make any further stressor determinations indicated by the additional information received (to include addressing any credibility issues raised).

2. 	The RO should review the file (specifically including an initial review of the evidence received in September 2011, and an assessment of the credibility/probative value of such evidence), ensure that all development ordered herein is completed, undertake any additional development suggested by the results of the development requested above (to include a VA examination, if indicated), and then re-adjudicate the matter of service connection for a variously diagnosed psychiatric disorder, to include PTSD.  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

